Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 11/06/2020.   As necessitated by the Amendment, Examiner hereby respectfully maintains 35 U.S.C § 101 rejections to claims1-20.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “determining a quality metric value, with computer hardware, in response to revising digital content managed by a content management system, the value indicating coverage of revised digital content by a set of training data used to train a ranking model for ranking responses to search queries of the digital content;
 	invoking a ranking editor in response to the quality metric value deviating from a predetermined threshold by more than a predetermined amount; and extending the set of training data using the ranking editor.”
Claim 1 recites the limitation of “invoking a ranking editor in response to the quality metric value deviating from a predetermined threshold by more than a predetermined amount”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “invoking” in the context of this claim encompasses the user manually analyzing.  Similarly, the limitation of extending the set of training data using the ranking editor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “extending ranking editor” in the context of this claim encompasses the user manually setting.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the determining, invoking, extending steps.  The computer hardware and management system in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list) such that it amounts no more 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the determining, invoking, extending steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “extending comprises inserting…”. The claim language provides only further access request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “a ranking”. The claim language provides only further identifying information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “calculating an average of ranking”. The claim language provides only further determining ranking which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “retraining the ranking”. The claim language provides only further determining information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “blocking addition of revised digital content”. The claim language provides only further determining access information which is directed 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “blocking publishing of revised…”. The claim language provides only further determining access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 8-13: are essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-8. 
Regarding claims 14-20: are essentially the same as claims 1-7 except that they set forth the claimed invention as a computer readable storage medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cora et al. (US PGPUB 2018/0225370, hereinafter Cora), in view of Chung et al. (US PGPUB 2012/0309515, hereinafter Chung).
As per as claim 1, Cora discloses: 
A method, comprising:
determining a quality metric value, with computer hardware, in response to revising digital content managed by a content management system, the value indicating coverage of revised digital content by a set of training data used to train a ranking model for ranking responses to search queries of the digital content (Cora, e.g., [0005-0006] and [0013-0014], “…the digital magazine server receives a request for a digital magazine from a client device identifying the user and indicating a topic for the digital magazine. Based on one or more models trained on a corpus of training data using one or more machine-learned models, the digital magazine server selects content items (i.e., machine-selected content items) for the topic and generates a machine-selected package including the machine-selected content items. In some embodiments, the digital magazine server also ranks the machine-selected content items based on one or more ranking factors…” and [0018] discloses different types/revising);
 	invoking a ranking editor in response to the quality metric value deviating from a predetermined threshold by more than a predetermined amount (Cora, e.g., [0028], [0032], [0039-0041], “…generates the training set of content items by identifying a positive training set of content items… receiving content having at least a threshold quality (e.g., at least a threshold average quality) from the source 110…editorial ; and 
 	extending the set of training data using the ranking editor (Cora, e.g., [0028], [0032], [0039-0041], “…ranking based on quality of content items provided, then evaluate content items from sources 110 having lower positions in the ranking…”).
	To make records clearer regarding to the features of “invoking a ranking editor from a predetermined threshold” (although as stated above, Cora functional disclose a ranking editor from a predetermined threshold). 
	However Chung, in an analogous art, discloses “invoking a ranking editor from a predetermined threshold” (Chung, e.g., [0010], [0033], [0041] and [0066], “…monitored attribute exceeds the predetermined threshold, the user equipment may present one or more media assets associated with a particular measure of quality. Once the predetermined threshold is exceeded by the monitored attribute, the user may adjust the predetermined threshold and present one or more media assets associated with a higher measure of quality …”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Chung and Cora to allow use adjust the setting of ranking digital content to archiving in measure and retrieve high quality digital content (Chung, e.g., [008-0012]).

As per as claim 2, the combination of Cora and Chung disclose:
The method of claim 1, wherein the extending comprises inserting at least one revised digital content item into a list of digital content items returned in response to a set of randomly selected search queries, wherein the digital content items returned are rank ordered according to a predefined ranking model (Cora, e.g., [0005-0006] and [0013-0014], [0018], “…Based on one or more models trained on a corpus of training data using one or more machine-learned models, the digital magazine server selects content items (i.e., machine-selected content items) for the topic and generates a machine-selected package including the machine-selected content items. In some embodiments, the digital magazine server also ranks the machine-selected content items based on one or more ranking factors…” and further see (Chung, e.g., [0004-0005] and [0008]).

As per as claim 3, the combination of Cora and Chung disclose:
The method of claim 2, further comprising computing a ranking of the at least one revised digital content item (Cora, e.g., [0005-0006] and [0013-0014], [0018], “…Based on one or more models trained on a corpus of training data using one or more machine-learned models, the digital magazine server selects content items (i.e., machine-selected content items) for the topic and generates a machine-selected package including the machine-selected content items. In some embodiments, the digital magazine server also ranks the machine-selected content items based on one or more ranking factors…” and further see (Chung, e.g., [0004-0005] and [0008]).

As per as claim 4, the combination of Cora and Chung disclose:
The method of claim 3, wherein the computing comprises calculating an average of rankings associated with digital content items adjacent to the revised digital content item inserted into the list of digital content items (Chung, e.g., [0007] and [0010] (disclose measure/calculating of ranking) and see (Cora, e.g., [0005-0006] and [0013-0014], [0018]) .

As per as claim 5, the combination of Cora and Chung disclose:
The method of claim 1, further comprising re-training the ranking model using an extended set of training data generated by the extending (Cora, e.g., [0005-0006] and [0013-0014], [0018]).

As per as claim 6, the combination of Cora and Chung disclose:
The method of claim 1, further comprising blocking addition of revised digital content to digital content managed by the content management system in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount (Cora, e.g., [0005-0006] and [0013-0014], [0018]) and (Chung, e.g., [0010], [0033], [0041] and [0066]).

As per as claim 7, the combination of Cora and Chung disclose:
The method of claim 1, further comprising blocking publishing of revised digital content in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount (Cora, e.g., [0005-0006] and [0013-0014], [0018]) and (Chung, e.g., [0010], [0033], [0041] and [0066]).

Claims 8-13 are essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 14-20 are  essentially the same as claims 1-7 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant's arguments filed 11/06/2020 with respect to claims 1-20 have been fully considered but they are not persuasive.  Examiner respectfully maintains the rejection for the following reasons:
Issue I:  Applicant argued on pages 7-15 (Remarks/Argument) regarding to 101 rejection to claims 1-20.
Response I:  After review and consideration, the examiner respectfully disagrees  and submits that judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the determining, invoking, extending steps.  The computer hardware and management system in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to  significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element determining, invoking, extending steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Examiner Note:  The examiner suggests the applicant to contact the examiner and work together to overcome the 101 rejection and move the case into better position.

Issue II:  Applicant argued on page 16 (Remarks/Argument) that the combination of Cora and Chung fails to disclose “determining a quality metric value, with computer hardware, in response to revising digital content managed by a content management system, the value indicating coverage of revised digital content by a set of training data used to train a ranking model for ranking responses to search queries of the digital content”.

Response II:  Unless applicant provide the constitute of “revised digital content by a set of training data used to train a ranking “model” for ranking response to search queries of the digital content”, otherwise the combination of Cora and Chung read on what being claimed, the examiner submits that  (Cora, e.g., [0005-0006] and [0013-0014], “…the digital magazine server receives a request for a digital magazine from a client device identifying the user and indicating a topic for the digital magazine. Based on one or more models trained on a corpus of training data using one or more machine-learned models, the digital magazine also ranks the machine-selected content items based on one or more ranking factors…” and [0018] discloses different types/revising), and further see fig. 6, with texts description, [0025] and [0027] also disclose “…request for a digital magazine indicates one or more topics and the machine learning module 220 uses the one or more topics to update a trained model; for example, topics included in the request are used as a feature (e.g., a root topic) for updating a trained model by the machine learning module 220. A root topic may have one or more subtopics, each of which is more specific than the root topic and provides information to more accurately identify more specific interests of the user…”).

Issue III:  Applicant argued on pages 17-18 regarding to claim 2 (Remarks/Argument) that the combination of Cora and Chung fails disclose “inserting at least one revised digital content item into a list of digital content items returned in response to a set of randomly selected search queries, wherein the digital content items returned are rank ordered according to a predefined ranking model”.

Response III:  The examiner respectfully disagrees  and submits (Cora, e.g., [0005-0006] and [0013-0014], [0018], “…Based on one or more models trained on a corpus of training data using one or more machine-learned models, the 

Issue IV: Applicant argued on pages 19-20 regarding to claim 4 (Remarks/Argument) that the combined of Cora and Chung fails to teach or suggest “calculating an average of rankings associated with digital content items adjacent to the revised digital content item inserted into the list of digital content items”
Response IV:  The examiner respectfully disagrees and submits that unless applicant provide the detailing of the steps of calculating an average of ranking associated with digital content items adjacent to the revised digital, otherwise Chung and Caro efficient read on what being claimed, (Chung, e.g., [0007] and [0010] (disclose measure/calculating of ranking) and further see (Cora, e.g., [0005-0006] and [0013-0014], [0018] disclose ranking/calculating digital content)

Issue V:  Applicant argued on page 21 regarding to claim 5 (Remarks/Argument) that the combined of Cora and Chung fails to teach or re-training the ranking model using an extended set of training data generated by the extending.
Response V:   Base on broadest reasonable interpretation, the examiner respectfully disagrees and submits that (Cora, e.g., [0005-0006] and [0013-0014], [0018] and further see [0027], [0031-0032]).

Issue VI:  Applicant argued on pages 21-22  regarding to claim 6 (Remarks/Argument) that the combined of Cora and Chung fails to teach or suggest “blocking addition of revised digital content to digital content managed by the content management system in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount”.
Response VI:  The Examiner respectfully disagrees and submits that (Cora, e.g., [0005-0006] and [0013-0014], [0018], [0027], [0031-0032]) and (Chung, e.g., [0010], [0033], [0041] and [0066]). 

Issue VII:  Applicant argued on page 23 regarding to claim 7 (Remarks/Argument) that the combined of Cora and Chung fails to teach or suggest “blocking publishing of revised digital content in response to the quality metric value deviating from the predetermined threshold by more than the predetermined amount”.
Response VI:  The Examiner respectfully disagrees and submits that (Cora, e.g., [0005-0006] and [0013-0014], [0018], [0027], [0031-0032]) and (Chung, e.g., [0010], [0033], [0041] and [0066]).

	Regarding to claims 8-13 are rejected for same reason set forth above with respect to claims 1-7.
	Regarding to claims 14-20 are rejected for same reason set forth above with respect to claims 1-7.

Examiner Note: The examiner suggests the applicant to contact examiner and work together to identify the allow subject matter in order to move the case into better position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/TUAN A PHAM/
Primary Examiner, Art Unit 2163